Citation Nr: 0605409	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-12 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertensive 
vascular disease.

2.  Entitlement to service connection for diabetes 
mellitus.


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In an April 2004 Decision, the Board determined that new and 
material evidence had not been submitted to reopen a claim of 
service connection for organic heart disability.  The Board 
also denied the claims of service connection for hypertensive 
vascular disease and diabetes mellitus.  The veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  By Order dated in August 2005, the Court affirmed 
the April 2004 Board decision to the extent that the Board 
denied the veteran's claim to reopen for service connection 
an organic heart disability.  The Court vacated and remanded 
the Board's decision with respect to claims of service 
connection for hypertensive vascular disease and diabetes 
mellitus.  For the reasons discussed below, these issues must 
be remanded for further development.  

In September 2003, the veteran indicated that he was unable 
to attend a video conference hearing before a Veterans Law 
Judge scheduled at his request and that another hearing 
should not be scheduled. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In its August 2005 Order, the Court indicated that that Board 
failed to address whether the veteran's currently diagnosed 
hypertensive vascular disease and diabetes mellitus may be 
associated with chest pain symptoms that he experienced in 
service.  The Court noted that the Board is required to 
provide a statement of reasons or bases for its findings and 
conclusions.  See Allday v. Brown, 7 Vet. App. 517 (1995).  
It was indicated that the VA obligation under 38 U.S.C. 
§ 5103A(d) to provide the veteran with a medical examination 
or to obtain a medical opinion is triggered only if the 
evidence of record demonstrates some causal connection 
between his disability and his military service.  See Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  It was also 
noted that in Duenas v. Derwinski, 2 Vet. App. 621 (2004), 
the Court found inadequate the Board's statement of reasons 
and bases for concluding that a medical examination was not 
required and remanded where the record contained both 
competent evidence of the appellant's persistent symptoms and 
service medical records indicating his in-service disability.  

The service medical records show that the veteran complained 
of chest pain on several occasions between August and 
December 1970.  In September 1970, a diagnosis of 
musculoskeletal chest wall pain was noted.  No defects were 
noted on the November 1970 separation examination.  The chest 
and heart were found to be normal on physical examination in 
December 1970, with normal findings shown on chest x-ray and 
an electrocardiogram.  An impression of functional complaints 
was noted.  The service medical records do not show 
complaints, findings, treatment or diagnoses of hypertensive 
vascular disease or diabetes mellitus.  Post-service private 
treatment records indicate that diabetes mellitus was first 
diagnosed in 1993 and hypertension was first shown in 1994.

In light of the Court's Order in this case, the case must be 
remanded to obtain a VA examination which includes an opinion 
as to whether the complaints of chest pain in service may or 
may not be associated with the currently diagnosed 
hypertension vascular disease and diabetes mellitus.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should schedule the veteran 
for the appropriate VA examination(s) to 
determine the nature, extent and etiology 
of the currently diagnoses diabetes 
mellitus and hypertensive vascular 
disease.  The examiner(s) must review the 
evidence in the claims folder, including 
the service medical records and a 
complete copy of this REMAND, and 
acknowledge such review in the 
examination report.  All indicated 
testing should be accomplished.  The 
examiner(s) should render an opinion as 
to the likelihood that the currently 
diagnosed diabetes mellitus and 
hypertensive vascular disease are each 
either related to or had its onset during 
his period of service, to include an 
opinion as to whether the inservice-
complaints of chest pain are or are not 
associated with either disability.  The 
examiner(s) should set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claims of service connection 
for hypertensive vascular disease and 
diabetes mellitus.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.

3.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

